t c memo united_states tax_court caspian consulting group inc petitioner v commissioner of internal revenue respondent docket no filed date william e taggart jr for petitioner patricia montero for respondent memorandum opinion vasquez judge this case is before the court on petitioner’s motion for award of litigation costs and related costs pursuant to sec_7430 and rule we see no reason all references to sec_7430 are to that section of the internal_revenue_code as in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure for an evidentiary hearing on this matter see rule a accordingly we rule on petitioner’s motion on the basis of the parties’ submissions and the existing record see rule a the portions of our opinion on the merits in the instant case caspian consulting group inc v commissioner tcmemo_2005_54 caspian i that are relevant to our disposition of this motion are incorporated herein by this reference after concessions the issues for decision are whether petitioner unreasonably protracted the proceedings and whether the costs claimed are reasonable background respondent issued a notice_of_deficiency to petitioner on date determining the following deficiencies in and accuracy-related_penalty on petitioner’s federal income taxes year deficiency dollar_figure big_number penalty sec_6662 - dollar_figure on date petitioner timely petitioned this court conceding the deficiencies for both years and asking the court to redetermine only the accuracy-related_penalty for the year respondent concedes that petitioner is the prevailing_party due to the qualified settlement offer meets the net_worth requirements and exhausted petitioner’s administrative remedies therefore the only issue for decision was whether petitioner was liable for the penalty pursuant to sec_6662 in a letter dated date petitioner made a qualified_offer of settlement pursuant to sec_7430 and g in this offer petitioner conceded the deficiencies for tax years and and stated that no penalties shall be imposed respondent did not accept this qualified_offer on date this court filed an opinion finding that petitioner had reasonable_cause and acted in good_faith as to any underpayment and was therefore not liable for the accuracy- related penalty on date petitioner filed a motion for award of litigation costs and related costs petitioner seeks to recover costs incurred subsequent to the date petitioner made its qualified_offer of settlement and prior to the date this court filed its opinion in this case petitioner further seeks costs in connection with the preparation of the motion for award of litigation costs and related costs moreover petitioner seeks costs in connection with the preparation of petitioner’s reply to respondent’s opposition to petitioner’s motion for award of litigation costs and related costs discussion sec_7430 provides for the award of litigation costs to a taxpayer in a court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies did not unreasonably protract the judicial proceeding and claimed reasonable_litigation_costs sec_7430 b and c these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioner see 88_tc_492 respondent contends that petitioner unreasonably protracted the proceedings and that the costs claimed are not reasonable i unreasonably protracting the proceedings pursuant to sec_7430 no award for reasonable costs may be made with respect to any portion of the court_proceeding during which the prevailing_party has unreasonably protracted such proceeding respondent argues that petitioner unreasonably protracted the proceedings by failing to fully participate in the appeals_conference and provide evidence until the time of trial petitioner contends that all the documents introduced in the trial of this case were made available to respondent before the issuance of the notice_of_deficiency petitioner’s attorney did participate and meet with appeals moreover there is no evidence that petitioner protracted the proceedings given the facts of this case we find petitioner did not unreasonably protract these proceedings within the meaning of sec_7430 ii reasonableness of litigation costs sec_7430 limits the prevailing_party to an award of reasonable_litigation_costs sec_7430 generally limits the hourly rate for attorney’s fees a taxpayer may recover attorney’s fees above the statutory limit if the court determines the existence of a special factor such as limited availability of qualified attorneys for the proceeding the difficulty of the issues presented in the case or the local availability of tax expertise sec_7430 petitioner seeks to recover attorney’s fees in excess of the statutory limit based on two reasons first petitioner argues that its counsel’s knowledge of substantive and procedural federal_income_tax law and his experience in litigation of tax controversies is far more extensive than the knowledge and experience of a tax attorney who is merely well-qualified to reasonable_litigation_costs include inter alia reasonable court costs and fees paid_or_incurred for the services of attorneys in connection with a court_proceeding attorney’s fees sec_7430 revproc_2002_70 sec_3 2002_2_cb_845 revproc_2003_85 sec_3 2003_2_cb_1184 and revproc_2004_71 sec_3 2004_2_cb_970 state that the hourly rate for attorney’s fees during is dollar_figure practice before the tax_court second petitioner argues that the experience of its counsel and his detailed familiarity with a number of provisions of the internal_revenue_code enables him to handle litigation before the tax_court with a far greater efficiency based on time expended than all but a handful of tax attorneys respondent contends that petitioner is not entitled to an enhanced fee beyond the statutory rate because the factual nature of the issue in caspian i does not justify the enhanced rate we agree with respondent general expertise in tax law in itself is not a special factor warranting a fee award in excess of the statutory rate under sec_7430 huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_ 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir depending on the facts and circumstances of the case however we may find that a tax attorney had a special skill and expertise needful for the litigation in question powers v commissioner supra although the issues presented in caspian i may have required petitioner to secure the services of a competent tax attorney this finding standing alone does not demonstrate the presence of a special factor which would justify an increased award under sec_7430 see 43_f3d_172 5th cir affg in part and revg in part on another ground tcmemo_1993_125 109_tc_227 petitioner has failed to establish that its attorney possessed any nonlegal or technical abilities apart from his expertise in tax law see powers v commissioner f 3d pincite cozean v commissioner supra petitioner therefore has failed to establish that a special factor existed which justifies an award in excess of the maximum rate provided in sec_7430 iii conclusion to summarize we award petitioner litigation costs to the extent described herein based on the schedules submitted by petitioner attached to the affidavits of william e taggart jr and using our best judgment petitioner is entitled to attorney’s fees for dollar_figure hours at a rate of dollar_figure per hour totaling dollar_figure see rule d additionally petitioner is entitled to the dollar_figure of expenses it paid for costs and dollar_figure in clerk fees moreover petitioner is entitled to attorney’s fees for hours in connection with the preparation of the motion for award of litigation costs and related costs in the amount of dollar_figure and for hours in connection with the preparation of petitioner’s reply to respondent’s opposition to petitioner’s motion for award of litigation costs and related costs in the amount of dollar_figure in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
